Citation Nr: 1713600	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Evaluation of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1948 to November 1953, and from November 1954 to November 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision, in which the RO, inter alia, reduced a 20 percent rating for bilateral hearing loss to 10 percent, effective February 10, 2010 (the date of a VA examination).  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011, in which he requested a Board video-conference hearing. 

In April 2013, the Veteran failed to report for the scheduled Board video-conference hearing with no good cause shown.  Accordingly, the request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016). 

In May 2013, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2002) and 38 C.F.R. § 20.900 (c) (2016). 

In June 2013, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence and for clarification of the history of the rating for service-connect bilateral hearing loss.  The AOJ continued the 10 percent rating  (as reflected in a November 2013 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In February 2014 and May 2014, the Board again remanded the claim for further action.  Most recently, in a May 2016 rating decision, the RO evaluated the bilateral hearing loss as 20 percent disabling prior to February 10, 2010; as 10 percent disabling from February 10, 2010, to May 17, 2016; and as 30 percent disabling from May 18, 2016.  In a May 2016 SSOC, the RO continued to deny a rating in excess of 10 percent for bilateral hearing loss from February 10, 2010, to May 17, 2016 and returned the matter to the Board for further consideration. 

 
FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he was satisfied with his appeal and wished to withdraw all remaining issues associated with his appeal.

2.  In October 2016, the Board received an Informal Hearing Presentation (IHP) from the Veteran's representative indicating an intent to continue the appeal.

3.  In February 2017, prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran's representative clarifying that the Veteran did indeed wish to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 

In a June 2016 satisfaction notice, the Veteran indicated that he was satisfied with his appeal and wished to withdraw all remaining issues associated with his appeal.  In October 2016, the Veteran's representative filed an IHP indicating an intent to continue the appeal.  However, in February 2017, the Veteran's representative clarified that it had contacted the Veteran to discuss his appeal and that the Veteran "was adamant that he [did] indeed wish to withdraw his appeal."  The Veteran's claim involving evaluation of his bilateral hearing loss is the only claim pending before the Board.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


